DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  BAYVIEW LOAN SERVICES, LLC,
                 a Delaware limited liability company,
                              Appellant,

                                   v.

                         JOANN BUCHANAN,
                             Appellee.

                             No. 4D20-2407

                          [October 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE18-
22802(11).

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort
Lauderdale, for appellant.

  Edward M. Shahady of Edward M. Shahady, PA, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed. See PennyMac Corp. v. Frost, 214 So. 3d 686 (Fla. 4th DCA
2017), and Cox v. U.S. Bank and Trust, 291 So. 3d 1026 (Fla. 4th DCA
2020).

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.